


110 HR 3351 IH: Native American Challenge

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3351
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To adapt the lessons of foreign aid to underdeveloped
		  economies to the provision of Federal economic development assistance to
		  similarly situated remote Native American communities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Challenge
			 Demonstration Project Act of 2007.
		2.PurposesThe purposes of this Act are to—
			(1)adapt the lessons of foreign aid to
			 underdeveloped economies, such as the experience of the Millennium Challenge
			 Corporation, to the provision of Federal economic development assistance to
			 similarly situated remote Native American communities;
			(2)provide Federal economic development
			 assistance for Native communities through the Native American Challenge
			 Demonstration Project;
			(3)administer Federal economic development
			 assistance in a manner that promotes economic growth and the elimination of
			 poverty and strengthens good governance, entrepreneurship, and investment in
			 Native communities;
			(4)improve the effectiveness of Federal
			 economic development assistance by encouraging the integration and coordination
			 of such assistance in Native American communities;
			(5)promote sustainable economic growth and
			 poverty reduction policies in Native American communities in a manner that
			 promotes self-determination and self-sufficiency among remote Native American
			 communities while preserving their cultural values; and
			(6)establish a demonstration project which, if
			 successful, may be broadly applied to other Native American communities in the
			 United States.
			3.DefinitionsIn this Act:
			(1)Eligible
			 entityThe term  eligible entity means—
				(A)the Association of
			 Village Council Presidents, the Bristol Bay Native Association, and the Alaska
			 Federation of Natives applying jointly;
				(B)in the State of
			 Hawaii, a consortia of local Native Hawaiian community organizations to be
			 determined by the Secretary in consultation with the Secretary of Interior and
			 the Office of Hawaiian Affairs; and
				(C)in the contiguous
			 states, up to three organizations to be determined by the Secretary in
			 consultation with the Secretary of the Interior, which organizations may be
			 Indian tribes, consortia of Indian tribes, or nongovernmental entities
			 authorized by one or more Indian tribes.
				(2)CompactThe
			 term compact means a binding agreement with the United States
			 pursuant to this Act.
			(3)Economic
			 development strategy of the eligible entityThe term
			 economic development strategy of the eligible entity means a
			 strategy written by the eligible entity and designed to achieve sustainable
			 economic growth and reduce poverty over a defined period, developed in
			 consultation with public and private sector entities as appropriate to the
			 geographic area and intended beneficiaries of the compact.
			(4)Indian
			 tribeThe term Indian
			 tribe shall have the meaning given the term in section 4(e) of the
			 Indian Self Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.).
			(5)RenewalThe
			 term renewal means the negotiated extension of a compact.
			(6)SecretaryThe
			 term Secretary means the Secretary of Commerce, Office of the
			 Secretary.
			4.Native American
			 Millennium Challenge Demonstration Project
			(a)EstablishmentThe
			 Secretary shall establish and implement a demonstration project in the
			 Department of Commerce.
			(b)Authorization of
			 assistanceThe Secretary may provide assistance under this
			 section to an eligible entity that enters a compact with the United States
			 pursuant to this Act.
			(c)Form of
			 assistanceAssistance under
			 this section—
				(1)shall be provided
			 in the form of funding agreements established by the compacts;
				(2)may not be
			 provided in the form of loans; and
				(3)may not be used
			 for gaming activities pursuant to the Indian Gaming Regulatory Act (25 USC 2701
			 et seq.).
				(d)Coordination
				(1)In
			 generalThe provision of assistance under this section shall be
			 coordinated with other Federal economic development assistance programs for
			 Native Americans.
				(2)Integrated
			 fundingThe Secretary, in
			 cooperation with other Secretaries as appropriate, shall, upon execution of a
			 compact with an eligible entity, authorize the eligible entity to coordinate
			 its federally funded economic development assistance programs in a manner that
			 integrates the program services into a single, coordinated program.
				(3)Agencies and
			 DepartmentsThe Federal
			 agencies and departments administering economic development assistance programs
			 for Native Americans are the following:
					(A)Department of Agriculture.
					(B)Department of Commerce.
					(C)Department of Energy.
					(D)Department of Health and Human
			 Services.
					(E)Department of Housing and Urban
			 Development.
					(F)Department of the Interior.
					(G)Small Business Administration.
					(H)Such other Federal agencies and
			 instrumentalities as the Secretary determines appropriate.
					(e)Programs
			 AffectedThe programs that
			 may be integrated pursuant to this Act shall include any program under which an
			 Indian tribe is eligible for receipt of funds under a statutory or
			 administrative formula for economic development purposes.
			(f)Waiver
			 AuthorityUpon receipt of the
			 executed compact, the Secretary shall consult with the eligible entity and the
			 Secretary of each Federal agency or department providing funds to be used to
			 implement the compact in order to identify any waivers of statutory
			 requirements or applicable regulations, policies, or procedures necessary to
			 enable the eligible entity to implement its compact.
			5.Native American
			 Challenge Compacts
			(a)CompactsThe Secretary shall develop and recommend
			 procedures for considering proposals for compacts submitted by eligible
			 entities. The Secretary may provide assistance to an eligible entity only if
			 the eligible entity enters into an agreement with the United States, to be
			 known as a Native American Challenge Compact, that establishes a
			 multi-year plan for achieving development objectives in furtherance of the
			 purposes of this Act.
			(b)Eligible
			 entities-Criteria for SelectionThe Secretary shall develop an
			 application process and criteria for selecting the eligible entities, taking
			 into account—
				(1)the purposes of
			 this Act;
				(2)the economic
			 development strategy of the eligible entity;
				(3)the remoteness of
			 the reservation or community to be served;
				(4)its general
			 economic status;
				(5)poverty rates;
			 and
				(6)the capacity of
			 the applicant.
				(c)Assistance for
			 development of a compactTo the extent that funds have been
			 appropriated in advance and are available for this section, the Secretary may
			 enter into contracts with or make grants to any eligible entity for the
			 purposes of facilitating the development and implementation of a compact
			 between the United States and the eligible entity.
			(d)Duration and
			 extensionThe term of an initial compact may not exceed five
			 years. An eligible entity and the United States may enter into one or more
			 subsequent compacts in accordance with the requirements of this Act. If a
			 compact is nearing its expiration or has expired, the eligible entity and the
			 United States may renegotiate or extend the compact for as many periods as the
			 parties agree, with each period not exceeding 10 years.
			(e)ApplicationThe Secretary shall develop and recommend
			 procedures for considering proposals for compacts submitted by eligible
			 entities.
			(f)ElementsIn
			 furtherance of the economic development strategy of the eligible entity, the
			 compact shall contain—
				(1)a
			 description of the specific objectives for sustainable economic development and
			 the reduction of poverty that the eligible entity and the United States expect
			 to achieve during the term of the compact;
				(2)a
			 description of the respective roles and responsibilities of the eligible entity
			 and the United States in the achievement of such objectives;
				(3)a
			 list and description of regular benchmarks to measure progress toward achieving
			 such objectives;
				(4)an identification
			 of the intended beneficiaries, disaggregated by income level, gender, and age,
			 to the maximum extent practical; and
				(5)a
			 multi-year financial plan to guide the implementation of the compact, including
			 the estimated level of funding and other contributions by the United States and
			 the eligible entity, proposed mechanisms to execute the plan, and periodic
			 assessments to determine whether the requirements of subparagraphs (1) through
			 (4) are being met.
				(g)Suspension and
			 Termination of Assistance
				(1)In
			 generalThe Secretary may suspend or terminate assistance in
			 whole or in part for an entity that has entered a compact with the United
			 States if the Secretary determines that—
					(A)the entity has
			 failed to adhere to its responsibilities under the compact, or
					(B)the entity has
			 engaged in a pattern of actions inconsistent with the purposes of this
			 Act.
					(h)ReinstatementThe
			 Secretary may reinstate assistance for an entity only if the Secretary
			 determines that the entity has demonstrated a commitment to correcting each
			 condition for which assistance was suspended or terminated under subsection
			 (f).
			6.Authorization of
			 Appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act $20,000,000 for each of fiscal years
			 2008 through 2012. Any funds authorized but not appropriated may be
			 appropriated in subsequent fiscal years, provided that the cumulative level of
			 funds authorized to be appropriated for Fiscal Year 2008 through 2012 shall not
			 exceed $100,000,000. Sums appropriated under this section shall remain
			 available until expended.
			(b)Administrative
			 FundsOf the funds made available by this Act, no more than 5
			 percent may be used by the Secretary for administrative expenses and program
			 oversight.
			7.Program
			 Assessments and Reports
			(a)Reports of
			 Eligible EntitiesNot later than March 15, 2008, and annually
			 thereafter, each the eligible entity shall prepare and submit to the Secretary
			 a written report regarding the assistance provided under this Act during the
			 previous fiscal year.
			(b)Report
			 contentsA report required under subsection (a) shall include the
			 following:
				(1)The amount of
			 obligations and expenditures for assistance provided during the prior fiscal
			 year.
				(2)A
			 description of the programs and activities conducted by the entity in
			 furtherance of its economic development strategy and the purposes of this
			 Act.
				(3)An assessment of
			 the effectiveness of the assistance provided and progress made by the entity
			 toward achieving its economic development strategy and the purposes of this
			 Act.
				(4)Other information
			 the eligible entity considers relevant considering the purposes of this
			 Act.
				(c)Transmittal to
			 congressNot later than May
			 15, 2008, and annually thereafter, the Secretary shall transmit reports
			 required under subsection (a), with such other information the Secretary
			 considers relevant, to the Committee on Energy and Commerce and the Committee
			 on Natural Resources in the House of Representatives, and the Committee on
			 Indian Affairs, the Committee on Commerce, Science, and Transportation, and the
			 Committee on Energy and Natural Resources in the Senate.
			
